Citation Nr: 1503654	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disability to include post-traumatic stress disorder (PTSD), adjustment disorder, depression, and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Slovick, Counsel





INTRODUCTION

The Veteran had active service from October 1968 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Lincoln, Nebraska, regional office (RO) of the Department of Veterans Affairs (VA).  

In September 2013, the Board remanded the issue for further development.  Again, in March 2014, the issue was remanded for further development.  In that remand, the Board noted that the Veteran was contacted by letter in August 2013 to clarify whether or not he still desired a hearing.  The remand noted that the Veteran did not reply in 30 days and it was therefore assumed that he no longer wanted a hearing.  

In a correspondence received in October 2013, the Veteran stated that he wished to schedule a hearing before a Veterans Law Judge.  Significantly, however, it is unclear whether the Veteran intended to request a hearing in regards to the claim presently before the Board or as pertaining to a different appeal.  Moreover, in January 2013 the Veteran, through his representative, is shown to request that the Board proceed with adjudication of the appeal and no request for a hearing is mentioned in a December 2014 informal hearing presentation.  Further, as the Board has granted in full the benefit sought by the Veteran, he is not prejudiced by the adjudication below.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran has PTSD related to his service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is generally warranted for a disability incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (stating that if a diagnosis of a mental disorder does not conform to DSM-IV or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2014).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board must weigh the probative value of all medical opinions submitted, with specific examination of multiple factors.  It may favor one medical opinion over another, provided it offers an adequate basis for doing so.  See e.g., Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

The Veteran contends that he has PTSD due to his in-service stressors.  The Veteran describes multiple in-service stressors to include exposure to rockets and mortar fire in Bien Hoa Air Base, in Vietnam; hearing about the death of buddies and witnessing dead bodies and an experience in which he was taken on a trip with a member of the CIA to the Cambodian border and believed he would be used to provoke a fight or exchanged for other captured Americans.  

Of these experiences, the Veteran's exposure to mortar attack in Bien Hoa is established as his personnel records demonstrate service in Bien Hoa in March 1969 during mortar attacks.  

Service treatment records are silent as to any complaints of or treatment for a psychiatric disability.  

The Veteran's post-service diagnostic history includes multiple psychiatric diagnoses.  Private treatment records dated in April 2008 note "probable PTSD" and a diagnosis of "rule out" PTSD is noted in October 2008.  The Veteran's private treatment notes in October 2008 also note that the Veteran appeared to be holding back symptoms.  VA treatment records include a finding of "subthreshold PTSD" and anxiety in December 2009, diagnoses of anxiety and depression were provided in January and August 2009, respectively.  

Similarly, the Veteran's VA examiners and private examiners have varying opinions as to whether the Veteran has PTSD and, if so, whether PTSD is related to a confirmed in-service stressor.  

In an October 2009 private report, the examiner, psychologist M.C., noted that the Veteran made "an intensive effort to not talk about things" and was reluctant to answer questions.  Diagnoses of depressive disorder not otherwise specified, adjustment disorder with anxiety, and rule out posttraumatic stress disorder were provided.  Dr. M.C. noted that the Veteran suffered a "good deal of trauma" which had "not really affected him all that badly" in terms of PTSD.  The examiner stated that while it could not be ruled out, it was difficult to find a nexus between anxiety and depression and the Veteran's service.  It was noted that the Veteran was exposed to significant trauma but that it was difficult to find more than one or two "fairly vague symptoms" associated with PTSD, and that his condition could not be attributed to his service.  

In a July 2010 VA examination report, the VA examiner, Dr. J.M. concluded that the Veteran did not have PTSD.  The examiner noted that the Veteran participated in Bien Hoa Air Base but that he did not experience intense fear, helplessness or horror associated with the mortar attack.  Following examination of the Veteran, the examiner stated that the Veteran met the DSM-IV stressor criterion but did not meet the criteria for a diagnosis of PTSD specific to the conceded stressor.

During the Veteran's September 2011 hearing with a Decision Review Officer, both the Veteran and his spouse stated their belief that the July 2010 VA examination was inadequate as the examination lasted only about twenty minutes during which the examiner took multiple personal phone calls.

In an April 2011 private report psychologist Dr. K.D. found that the Veteran had PTSD.  He stated that, like most Vietnam veterans, the Veteran minimized his trauma symptoms in part because of a belief that it wasn't really trauma unless you were severely injured.  He further noted that the Veteran learned to "numb out" his emotions early in life.  Dr. K.D. stated that the Veteran had more than the minimum number of symptoms from each criteria needed to determine that the Veteran suffered from PTSD and that those symptoms and observational data from the Veteran's wife verified his tendency to minimize them rather than identify or exaggerate them for secondary gain.  Dr. K.D. remarked that he had worked at a VA hospital as a clinical psychologist in a PTSD clinic and had the opportunity to evaluate numerous Veterans who developed PTSD as a result of their combat experiences.  

An October 2011 VA examination report by Dr. R.R. noted that while the Veteran experienced traumatic events in Vietnam, the Veteran repressed his feelings and did not present with emotional distress about the traumatic events and that he therefore he found it "hard to say" whether the Veteran had a typical PTSD condition and stated that he would "have to go with" dysthymic disorder as the Veteran's current diagnosis.

In a July 2012 VA examination, the examiner, Dr. J.E., diagnosed the Veteran with dysthymic disorder which he found was less likely than not due to or aggravated by the Veteran's service connected disabilities.  He noted that this was based on the Veteran's claims file and interview on examination.  Dr. J.E. found that while the Veteran met the A criteria (a stressor) for PTSD, he did not meet the other criteria specific to his conceded stressor and instead demonstrated dysthymia which was not caused by or related to military service.  

Dr. J.E. again considered the issue in an October 2013 VA examination report wherein he stated that the Veteran's stressors as described during that particular examination were not confirmed and did not meet the criteria A for PTSD.  Dr. J.E. stated that it was less likely than not that the Veteran's dysthymic disorder was related to his service connected disabilities based on the claims file which did not support such a relationship.  Dr. J.E. stated that the Veteran did not have a current diagnosis of PTSD.  

Following the Board's request that additional information be gathered, Dr. J.E, in April 2014, provided an addendum to his October 2013 findings.  Dr. J.E. stated that the Veteran's current diagnosis was dysthymic disorder which he had provided and which was provided by Dr. J.M. in July 2010 and by a treating physician in 2008.  He stated that this was based upon examinations and review of the claims file.  Dr. J.E. additionally noted that the prior PTSD diagnosis provided by Dr. K.D. may or may not have been erroneous.  Dr. J. E. stated that he was unable to opine whether that diagnosis was erroneous without resorting to speculation.  He noted that Dr. J.M. and he had been doing VA examinations for many years and used medical and legal criteria to evaluate whether a Veteran met criteria for a diagnosis of a mental disorder whereas other professionals were more included to provide assistance to patients and were not as rigid in following the DSM criteria.  Dr. J.E. stated that since both he and Dr. J.M. had opined that the Veteran did not meet the criteria for PTSD, he would conclude that the legal or medical criteria were not met at either of those examinations.

In weighing the evidence for and against the Veteran's claim, the Board must consider the persuasiveness and probative value of each medical opinion rather than merely the quantity of opinions.  Here, giving the Veteran the benefit of the doubt, the evidence is found to be in equipoise due to the fact that, while the medical opinions against the Veteran's claim outnumber those in favor of it, they are at least equal in probative weight due to multiple inadequacies in the medical findings against the Veteran's claim.   

The medical findings against the Veteran's claim are weak for various reasons.  While Dr. M.C. ultimately finds that the Veteran was not greatly influenced by trauma he states that anxiety and depression could not be ruled out and he suggests that the Veteran was reluctant to answer questions but fails to indicate whether or not the Veteran's reluctance might suggest more severe symptoms than those reported.

The Veteran and his wife are found credible in their assertions that the findings of Dr. J.M. were based on a brief and interrupted VA examination, thus Dr. J.M.'s conclusions are afforded limited value.  Dr. R.R.'s findings fail to demonstrate any sort of certainty, noting that it was difficult to make a determination and that he "had to go" with a diagnosis of dysthymia as opposed to PTSD.

Dr. J.E., who provides multiple opinions regarding the Veteran's claim, cites the findings of Dr. J.M. which are found to be inadequate, his own prior findings, and the record without stating why the record supported his conclusion that the Veteran did not have PTSD due to his conceded in-service stressor.  

Finally, when asked to elaborate on the difference between his conclusions and the conclusions of Dr. K.D., Dr. J.E. stated that he was unable to opine whether that diagnosis was erroneous without resorting to speculation, suggesting at least some level of uncertainty with his own diagnosis.  Finally, Dr. J.E. additionally noted that the discrepancy could be based upon his experience with VA law and the diagnostic criteria despite the fact that Dr. K.D. is shown to report that he had worked at a VA hospital as a clinical psychologist in a PTSD clinic.  

Considering the tenuous quality of the medical evidence against the Veteran's claim, and the rationale for Dr. K.D.'s findings that the Veteran does in fact have PTSD as due to an in-service stressor and giving the Veteran the benefit of the doubt, the evidence for and against a claim for service connection for PTSD are in equipoise.  Although the Board has broadly labeled the claim as one for a psychiatric disorder, PTSD appears to be the best diagnosis when weighing the competent medical evidence of record.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit-of-the-doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise with respect to this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for PTSD is therefore granted. 


ORDER

Service connection for PTSD is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


